FILED
                                                                   JUL 19 2019
                  UNITED STATES COURT OF APPEALS            MOLLY C. DWYER, CLERK
                                                              U.S. COURT OF APPEALS


                          FOR THE NINTH CIRCUIT


U.S. SECURITIES & EXCHANGE        )   No. 13-17304
COMMISSION,                       )
                                  )   D.C. No. 5:12-cv-03237-EJD
    Plaintiff-Appellee,           )
                                  )   ORDER AMENDING
          v.                      )   MEMORANDUM DISPOSITION
                                  )
MARK FEATHERS,                    )
                                  )
    Defendant-Appellant.          )
                                  )
U.S. SECURITIES & EXCHANGE        )   Nos. 14-15466
COMMISSION,                       )        14-15894
                                  )        15-16018
          Plaintiff-Appellee,     )        15-17200
                                  )        17-15923
          v.                      )
                                  )   D.C. No. 5:12-cv-03237-EJD
MARK FEATHERS,                    )
                                  )
    Defendant-Appellant,          )
                                  )
                                  )
THOMAS A. SEAMAN,                 )
                                  )
          Receiver-Appellee.      )
                                  )
U.S. SECURITIES & EXCHANGE        )   No.   14-15831
COMMISSION,                       )
                                  )   D.C. No. 5:12-cv-03237-EJD
          Plaintiff-Appellee,     )
                                  )
            v.                 )
                               )
NATALIE FEATHERS,              )
                               )
      Real-party-in-interest-  )
      Appellant,               )
                               )
                               )
THOMAS A. SEAMAN,              )
                               )
            Receiver-Appellee. )
                               )
MARK FEATHERS,                 )             No.    15-70102
                               )
            Petitioner,        )
                               )
            v.                 )
                               )
U.S. SECURITIES & EXCHANGE )
COMMISSION,                    )
                               )
      Respondent,              )
                               )


Before: D.W. NELSON, FERNANDEZ and BEA, Circuit Judges.

      The time for filing any petition for rehearing or rehearing en banc expired

June 28, 2019, and no party filed a petition. However, on May 14, 2019, the

United States Securities and Exchange Commission (“SEC”) notified us that an

error was made regarding the allocation of costs. No party has responded

indicating otherwise. We agree with the SEC. Thus, the memorandum disposition

filed May 14, 2019, is amended as follows:

                                         2
      The ultimate paragraph of the disposition is amended to read:

               Costs are to be taxed against Appellant Mark Feathers in

               Nos. 14-15466, 14-15894, 15-16018, 15-17200, 17-

               15923; costs are to be taxed against Appellant Natalie

               Feathers in No. 14-15831. The parties shall bear their

               own costs in Nos. 13-17304 and 15-70102.

      No further suggestions for amendments or changes to the disposition will be

entertained.




                                           3